ase 7:21-cv-00038 Document 1-2 Filed on 01/25/21 in TXSD Page 1 of 2
https: ipa: co. hidalgo.tx.us/ViewDocumentFragment. aspx?DocumentFragmerh@ageas PRO RwAdcurit

1/13/2021 9:52 AM
Hidalgo County District Clerks
Reviewed By: Betsy Garcia

C-3356-20-L
OFFICER’S RETURN

Came to hand on 22 of _ Aces be , 202.2 atS@_ o'clock Cam, and.
executed in Aveo County, Texas by delivering to each of the within named
Defendant in person, a true copy of this citation, upon which I endorsed the date of
delivery to said Defendant together with the accompanying copy of the
Plec€6" Fret Ravi Pelton (petition) at the following times and places, to-wit:

 

NAME “Sas Club DATE TIME PLACE

| CT Corpore Non Sastens | 12(24/20 |: S2¢m AAA Oraan Sh ste, GOO
And not executed as to the defendant, the
diligence uscd in finding said defendant, being: and the
cause of failure to execute this process is: and the
mformalion received as to the whereabouls of said defendant, being:

l actually and necessarily traveled miles in the
service of this citation, in addition to any other mileage I may have traveled in the service
of other process in the same case during the same trip,

 

 

 

 

 

 

 

 

 

Fees: serving ... copy(s) $
TA §

 

DEPUTY
COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
CONSTABLE OR CLERK OF THE COURT

In accordance to Rute 107, the officer or authorized person who serves or attempts to
serve a citation must sign the relum, If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return must cither be verified or be signed
under the penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

“My name is _ S5<+ CoL Le 0 , my date of birth is
a and the Zao is _P.c. for S656 [ac Ale, To ___,and 1
declare under penalty of perjury that the foregoing i is (rue and correct.

EXECUTED i in Hu he County, State of Texas, on the 2 day of bec
202

LES

Declarant”

aot [1 CHW EF?

If Certified by the Supreme Court of Texas
Date of Expiration / PSC Number

 

     

     

  

i

BZ

https://pa.co. hidalgo.tx.us/ViewDocumentFragment.aspx?DocumentFragmentID=26637007&Sé@curit

  
:21-cy-00038 Document 1-2 Filed on 01/25/21 in TXSD Page 2 of 2
WOO LidUALIE TELAMEL

Product Tracking & Reporting

Home Rates/

Commilments

Search Reports Manual Entry

USPS Tracking Intranet
Delivery Signature and Address

Electrons Fhed
1/13/2021 9:52 AM

Hidalgo County District Clerks
Reviewed By: Betsy Garcia

UNITEDSTATES
POSTAL SERVICE»
PTR SEDW USPS Corporate December 31, 2020
Accounts

 

Price Change 1/26/2020:

USPS Premium Tracking: USPS will offer a fea-based service lo extend the aval
for an additional 6 months up to 10 years. in addition, customers can also reque

 

for Insurance,

 

sta Premlum Tracking Slatement via email.

The Manual Eriry Acceptance screen will ba modified te use the Pricing Engine for ail rates cafculations. Users will no longer eater fees for
Collect on Delivery (GOD) and Additional insurance; instead, users will enter the dollar amount to ba collected for COD or the insured value

lability of tracking data on domestic competilive products

 

 

Tracking Number: 7020 1810 0000 4616 6662

This item was dollyered on 12/29/2020 at 16:62:00

< Retum to Tracking Number view

 

 

 

 

Signature

    

 

 

 

Address

 

 

 

 

 

 

Endler up to 36 items separaled by commas.

 

 

 

v
Select Search Type: [Quick Search ww

Product Tracking & Rep
Version:

$

arvices 6
FC Reture Rece'pt (hardcopy)

Dinan
Fi cenit

Adutt Si

a Oana Blgna"

https://pts-2.usps.gov/pts2-web/tcIntranetTrackingNum.

     
    
 
   

  

Here
Receipt {etectron'e)
biel Restricted Dolivery
ane hard Requi
ate Rosbics
42/24/2520

a and Fees

$14,145

tenatureAndA... 12/31/2020

 
